Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-17-00301-CV

                              IN RE ENVISION Healthcare Holdings, Inc.

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: July 26, 2017

PETITION FOR WRIT OF MANDAMUS DISMISSED

           Relator filed this petition for writ of mandamus on May 10, 2017. Relator has filed an

agreed motion to dismiss the petition for writ of mandamus advising that the parties have reached

an agreement fully resolving the dispute underlying this proceeding. Accordingly, this original

mandamus proceeding is dismissed.

                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2015-CVZ003029 D3, styled Candace S. Glazier vs. Envision Healthcare
Holdings, Inc., d/b/a Emcare, Inc., pending in the 341st Judicial District Court, Webb County, Texas, the Honorable
Rebecca Ramirez Palomo presiding.